DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the documents received on 02/25/2021.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/01/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
Claims 14-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/25/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Andria (U.S. 2008/0086984) in view of Nissen (U.S. 2013/0145939).
In regards to claim 1. Andria discloses a flat-packing machine for producing a package of compressed innerspring units (see at least fig. 5 and fig. 8A), the flat-packing machine comprising: a press device (205) having a first pressing tool (207) and a second pressing tool (208); wherein the press device is configured to compress an innerspring unit between the first pressing tool and the second pressing tool (see at least fig. 4B).
Andria does not disclose wherein the press device is configured to compress an innerspring unit between the first pressing tool and the second pressing tool while one of the first pressing tool and the second pressing tool holds one or more further previously compressed innerspring units in a compressed state.
Nissen teaches a press device (fig 1) having a first pressing tool (105) and a second pressing tool (103); wherein the press device is configured to compress an article between the first pressing tool and the second pressing tool (see at least fig. 3 and 4) while one of the first pressing tool and the second pressing tool holds one or more further previously compressed innerspring units in a compressed state (see at least paragraphs 23- 28 for the operation of the first and second press in forming a stack of compressed articles).
It would have been obvious to one having ordinary skill in the art at the time of effective filing to modify the press and stacking assembly of Andria with the auto stacking press of Nissen which compresses each article and stacks simultaneously to form a stack of individually compressed articles see at least paragraph 10, 11, and 23-28 of Nissen. This provides the advantage of performing the individual compressing and stacking as taught Andria in a single device instead of having a compressing member and a separate stacking member. One having ordinary skill in the art would have been motivated to modify the press of Andria such that the press utilizes the features of the press of Nissen to achieve the advantage of compressing each article and simultaneously forming the stack see Nissen at least 
In regards to claim 2. Andria in view of Nissen teach The flat-packing machine according to claim 1, wherein the press device comprises:  the innerspring unit (110).
Nissen further teaches a first drive (115) configured to move the first pressing tool along a compression direction (the vertical up and down direction see at least fig. 3) of the units; a second drive (113) configured to move the second pressing tool along the compression direction (see at least fig. 3); a third drive (see at least fig. 4 and 6 and paragraph 18 the press 105 slides into and out of the tower 101) configured to move the first pressing tool along a first retraction direction (fig. 5 shows the press 105 in a retracted position and fig. 6 shows the press in an extended position the third drive performs this function the direction is to the left when viewed in at least fig. 5 and 6) perpendicular to the compression direction (illustrated in at least fig. 5); and a fourth drive (see at least fig. 3 and 4 and paragraph 18, the press 103 moves into and out of the stacking tower 101 as illustrated this is performed by the fourth drive) configured to move the second pressing tool along a second retraction direction (the second retraction direction would be to the right in relation to fig. 3 and 4 which is perpendicular to the vertical compression direction) perpendicular to the compression direction.
In regards to claim 3. Andria in view of Nissen teach the flat-packing machine according to claim 2, Andria further teaches the innerspring unit (110).
Nissen further teaches wherein the press device is configured to: compress a first unit by controlling the first drive to move the first pressing tool along the compression direction (fig. 3 the first article is compressed); after compressing the first unit, compress a second unit (403) by controlling the second drive to move the second pressing tool in the compression direction, while the first pressing tool remains between the first unit and the second unit and holds the first unit in the compressed state (see at least fig. 4 and paragraph 24, and 25); and after compressing the second unit, withdraw the first 
In regards to claim 4. Andria in view of Nissen teach The flat-packing machine according to claim 3, Andria further teaches the innerspring unit (110).
Nissen further teaches wherein the press device is configured to: after withdrawing the first pressing tool from between the first innerspring unit and the second innerspring unit, compress a third unit (603) by controlling the first drive to move the first pressing tool along the compression direction, while the second pressing tool remains between the second innerspring unit and the third innerspring unit and holds the first innerspring unit and the second innerspring unit in the compressed state (see at least fig. 5 and 6 and paragraph 27-28); and after compressing the third innerspring unit, withdraw the second pressing tool from between the first innerspring unit and the second innerspring unit by controlling the fourth drive to move the first pressing tool along the first retraction direction (see at least paragraph 28).
In regards to claim 6. Andria in view of Nissen teach The flat-packing machine according to claim 2, Neither Andria nor Nissen teach wherein the first retraction direction and the second retraction direction are perpendicular to each other. However, it would have been obvious to one having ordinary skill in the art at the time of effective filing to move one of the press member such that in comes in from behind or in front of the tower 101 when viewed in at least fig. 1, since it has been held that rearranging parts of an invention involves only routine skill in the art. MPEP 2144.04 (VI-C). Please note that in the instant application, page 9, line 8-20, applicant has not disclosed any criticality for the claimed limitations.
In regards to claim 8. Andria in view of Nissen teach The flat-packing machine according to claim 1, comprising: Nissen further teaches a feed mechanism (701, 703, 705) configured to feed the units one after the other into the press device (see at least paragraph 29).
 Andria in view of Nissen teach The flat-packing machine according to claim 8, Andria further discloses wherein the feed mechanism is further configured insert sheets of a separation material between the innerspring units (each innerspring unit in container within a bag 105 which acts as a separation material and will be feed with each unit as suggested by the combination of Andria and Nissen).
In regards to claim 10. Andria in view of Nissen teach The flat-packing machine according to claim 1, comprising: Andria further discloses a crate (700) configured to hold a stack of compressed innerspring units in the compressed state (see at least paragraph 42).
In regards to claim 11. Andria in view of Nissen teach The flat-packing machine according to claim 10, wherein the crate comprises: Andria further discloses a pair of frames (700 is lower 815 is upper) between which the stack of compressed innerspring units is sandwiched (see at least paragraph 45); and brackets (1005) configured to clamp the frames to each other (see at least paragraph 51).
In regards to claim 12. Andria in view of Nissen teach The flat-packing machine according to claim 1, Andria further discloses wherein the package of compressed innerspring units comprises ladder elements (800) between which the compressed innerspring units are sandwiched (see at least fig. 8a); and wherein the flat-packing machine comprises a feed mechanism configured to feed the ladder elements into the press device (see at least paragraph 45).
In regards to claim 13. Andria in view of Nissen teach The flat-packing machine according to claim 1, Andria further discloses wherein the package of compressed innerspring units comprises sheets of outer packaging material (1405); and wherein the flat-packing machine comprises a feed mechanism configured to feed the sheets of outer packaging material into the press device (see at least paragraph 56 and fig. 8d-fig. 10).
Allowable Subject Matter
5 and 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS E A PALMER whose telephone number is (303)297-4779.  The examiner can normally be reached on Monday -Thursday 8am-6pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Lucas E. A. Palmer/Examiner, Art Unit 3731                                                                                                                                                                                                        
/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731